Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  131292                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 131292
                                                                   COA: 246034
                                                                   Oakland CC: 2001-177229-FH
  ROY ALEXANDER CHARLES,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 2, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        KELLY, J., dissents and states as follows:

        I believe, for the reasons stated in my dissent in People v Houston, 473 Mich 399
  (2005), that the trial court erroneously scored 25 points for OV 3.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2006                   _________________________________________
           p1120                                                              Clerk